PER CURIAM.
Abdul Wali Shabazz appeals from an order of the trial court denying his petition for writ of habeas corpus. We treat this petition for writ of habeas corpus as a motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850.
Appellant’s allegation concerning the propriety of certain jury instructions attempts to raise matters which properly should have been raised on direct appeal. Merrill v. State, 364 So.2d 42 (Fla. 1st DCA 1978). Appellant may not present such matters in a motion seeking post-conviction relief. Stallings v. State, 319 So.2d 640 (Fla. 1st DCA 1975).
AFFIRMED.
BOARDMAN, A.C.J., and SCHEB and SCHOONOVER, JJ., concur.